MIDDLETON, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
During the trial of this case the counsel for Winifred Kidd attempted to impeach the reputation for truth and veracity of one of the most material and important witnesses offered by the Bryant Heater Mfg. Company. A witness was produced who testified that the witness had worked for him for about seven years, that he.was acquainted with his reputation for truth and veracity, that he had been connected with the witness in a business way for twelve years, that he had conversed with at least two persons in regard to the truthfulness of the witness on various occasions and also stated that the reputation for truth and veracity of the witness was bad. A judgment was rendered against the Bryant Heater Mfg. Co. 2 Abs. 216; reaffirmed, 2 Abs. 412. Error was prosecuted, the company claiming that 'the trial court improperly allowed this evidence to be introduced, which tended to impeach the reputation for truth and veracity of one of the most material and imlportant witnesses offered by1 the company. In affirming the judgment of the lower court, the Court of Appeals held:
1. As the preliminary qualifications of the Witness were sufficient, the foregoing evidence *711was competent to go to the jury. Radke v. State, 107 OS. 401, cited, followed.
Attorneys — Austin & Kirkbride, for Bryant Co.; Snyder, Henry, Tilden, Ford & Seagrave, for Kidd; all of Cleveland.